Citation Nr: 1746139	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  11-02 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD). 

6.  Entitlement to an initial compensable rating for reoccurring skin condition on legs and arms.

7.  Entitlement to service connection for right upper extremity disorder. 

8.  Entitlement to service connection for a left upper extremity disorder. 
9.  Entitlement to service connection for a right lower extremity disorder, to include as due to a lumbar spine disorder.

10.  Entitlement to service connection for a left lower extremity disorder, to include as due to a lumbar spine disorder. 

11.  Entitlement to service connection for a right ankle disorder.

12.  Entitlement to service connection for a left wrist disorder.

13.  Entitlement to service connection for left carpal tunnel syndrome.

14.  Entitlement to service connection for sinusitis.

15.  Entitlement to service connection for bronchitis.

16.  Entitlement to service connection for a lymph node disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1997 to April 2009. 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2014, the Board remanded the case for additional evidentiary development.  The remaining issues on appeal have been returned to the Board for further appellate review.

Since the case was last adjudicated by the Agency of Original Jurisdiction (AOJ) in March 2016 and returned to the Board in August 2016, additional evidence was obtained and associated with the record in September 2016 and November 2016.  Since these VA treatment records are not relevant to the claims for entitlement to service connection for lumbar spine, cervical spine, and bilateral knee disorders, a waiver of initial AOJ review is not needed and the Board may proceed with these claims.

The issues of entitlement to initial compensable ratings for GERD and reoccurring skin condition on legs and arms and service connection for right upper extremity disorder, left upper extremity disorder, right lower extremity disorder, left lower extremity disorder, right ankle disorder, left wrist disorder, left carpal tunnel syndrome, sinusitis, bronchitis, and lymph node disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations, in Iraq from March 2004 to June 2004 and Qatar from February 2005 to May 2005, and is a Persian Gulf Veteran.

2.  A current diagnosis of a lumbar spine disorder, diagnosed as mild age-appropriate degenerative disc disease (DDD) of the lumbar spine, was not demonstrated in or related to an occurrence during active service from April 1997 to April 2009, and findings of arthritis or mild degenerative changes of the lumbar spine did not manifest to a compensable degree within one year of separation from service or noted to be chronic during service.

3.  The Veteran has not been shown to have a current disorder attributable to her claimed cervical spine pain or reported symptoms attributable to an undiagnosed illness at any time since separation from active service in April 2009. 

4.  The Veteran has not been shown to have a current disorder attributable to her claimed right knee pain and crepitus or reported symptoms attributable to an undiagnosed illness at any time since separation from active service in April 2009. 

5.  The Veteran has not been shown to have a current disorder attributable to her claimed left knee pain and crepitus or reported symptoms attributable to an undiagnosed illness at any time since separation from active service in April 2009. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 101(33), 1110, 1112, 1113, 1117, 1153 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2016).

2.  The criteria for entitlement to service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 101(33), 1110, 1117, 1153; 38 C.F.R. §§ 4.1, 3.102, 3.303, 3.317 (2016).

3.  The criteria for entitlement to service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 101(33), 1110, 1117, 1153; 38 C.F.R. §§ 4.1, 3.102, 3.303, 3.317.

4.  The criteria for entitlement to service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 101(33), 1110, 1117, 1153; 38 C.F.R. §§ 4.1, 3.102, 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor her representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the provisions of 38 C.F.R. § 3.303(b) apply only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection can also be established through application of statutory presumptions, including for "chronic diseases," such as arthritis, when manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Service connection may be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021 and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

In this case, the Board finds that the Veteran is a Persian Gulf Veteran as her service treatment records reflect that she served in the Southwest Asia theater of operations, specifically Iraq from March 2004 to June 2004 and Qatar from February 2005 to May 2005.  See 38 U.S.C.A. § 101(33); 38 C.F.R. § 3.317(e)(2).

Prior to separation from active service in April 2009, the Veteran submitted a VA Form 21-526 (Application for Compensation and/or Pension) in February 2009 requesting service connection, in part, for lumbar spine, cervical spine, and bilateral knee disorders.  She noted that all issues "incurred while on active duty."

Lumbar Spine Disorder

At the outset, review of the evidentiary record shows the Veteran has a current diagnosis of mild age-appropriate DDD of the lumbar spine during the appeal period, as noted in the December 2014 VA Disability Benefits Questionnaire (DBQ) examination for back (thoracolumbar spine) conditions.  This is a known clinical diagnosis and, therefore, not a qualifying chronic disability.  As such, the undiagnosed illness presumptive provisions of 38 U.S.C.A. § 1117 do not apply and other provisions of a qualifying chronic disability do not provide an exception for the diagnosed lumbar spine disorder.

Throughout the course of the appeal, the Veteran attributes her lumbar spine symptoms to active service.  Specifically, she reported an episode of lumbar spine pain while participating in physical training (PT) excercises and subsequent episodes of pain throughout service.

Pursuant to the April 2014 Board remand directives, an examination and medical opinion were provided in December 2014.  Following a review of the claims file and in-person examination, the VA clinician concluded diagnostic testing revealed mild degenerative changes in the lower lumbar spine and that "it is unlikely that the Veteran's present condition of mild, age-appropriate degenerative changes of the lumbar spine is related to (or aggravated by) an in-service injury, event, or illness."  It was explained, in part, that:

The Veteran's present condition occurs as a chronic process from 'wear and tear' and is also part of the normal aging process of the spine.  The current medical literature does not recognize lumbar strain/sprain as a known cause of spondylosis or DDD. . . . Although minimal degenerative changes are shown on MRI, they are within the range of normal for age, and do not meet the clinical definition most often used for DDD based on plain film radiographs.

The Board has considered the Veteran's reported history of symptomatology related to her lumbar spine disorder throughout the appeal period.  She is competent to report such symptoms and observations because this requires only personal knowledge as it comes through an individual's senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this case, the Veteran's statements do not rise to a level of competency to offer a probative opinion as to the etiology of her diagnosed lumbar spine disorder.  Determining the etiology of the Veteran's mild, age-appropriate degenerative changes of the lumbar spine requires inquiry into internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, the probative value of her lay assertions is low.

Based on the evidence of record, there is no probative and competent evidence that demonstrates this current disorder was demonstrated in or related to an occurrence of the lumbar spine during active service, to include the incident during training as described by the Veteran.  See 38 C.F.R. § 3.303.  In sum, the Board finds that the evidentiary record does not contain positive probative evidence to establish that the third criterion to establish service connection on a direct basis has been met.

The Board also finds that the evidence preponderates against finding that arthritis or mild degenerative changes of the lumbar spine manifested to a compensable degree within one year of separation from active duty or was chronic during service.

Review of the Veteran's service treatment records, to include examinations and reports of medical history, are silent for any in-service complaints, treatment, or diagnosis of arthritis or mild degenerative changes of the lumbar spine.  No evidence within one year of service discharge in 2009 note a chronic lumbar spine disorder.  In fact, review of post-service treatment records reflect that the onset of mild degenerative changes of the lumbar spine was multiple years after separation from service.  Accordingly, service connection for a lumbar spine disorder on a presumptive basis as a chronic disease is not warranted.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Moreover, in light of the onset of this disability after separation from service, the Board finds a lumbar spine disorder did not have onset during service to warrant service connection.  See 38 C.F.R. § 3.303(d). 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cervical Spine and Bilateral Knee Disorders

Pursuant to the April 2014 Board remand directives, the Veteran was afforded VA examinations for neck (cervical spine) conditions and knee and lower leg conditions in December 2015 by the same examiner.  With regard to the cervical spine, the Veteran reported she has pain in her neck when she turns to the left intermittently and had pain at the examination.  On evaluation, the Veteran demonstrated full range of motion without pain and diagnostic testing did not reveal abnormal findings.  With regard to the knees, the Veteran demonstrated full range of motion without pain in both knees and diagnostic testing did not reveal abnormal findings.  In a December 2015 VA medical opinion report, the examiner concluded with a rationale that there is no diagnosis of a cervical spine disorder or right and/or left knee disorder and there are no Gulf War syndrome/medically unexplained illnesses or symptoms for this Veteran.  The examiner explained that there was no ongoing medical illness or diagnosis related to the Veteran's knees or neck, and that reported pain alone is not an illness or disease.  

Review of VA treatment records during the course of this appeal, also document ongoing complaints and treatment for bilateral knee pain in March 2014 and crepitus in April 2014; however, no diagnosis has been rendered for a knee disorder attributable to such symptoms by a VA treating physician.

At the outset, the Board notes that pain is not considered a disability for which service connection may be granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities does not contemplate a separate disability rating for muscle pain or joint pain).  Rather, applicable VA regulations use the term "disability" to refer to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  See 38 C.F.R. § 4.1; Allen v. Brown, 7 Vet. App. 439 (1995).

Review of the evidentiary record shows that there is no competent or probative evidence showing that the Veteran currently has a cervical spine or bilateral knee disorder or reported symptoms attributable to an undiagnosed illness.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held that "[i]n the absence of proof of a present disability[,] there can be no valid claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without a finding of an underlying disorder, cannot be service connected).

Moreover, even though the Veteran reports bilateral knee pain and crepitus, the evidence of record does not show any functional loss due to pain that can be akin to a physical disability.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  There is no medical evidence otherwise showing underlying pathology of bilateral knee pain and crepitus that has been diagnosed or identified at any time since separation from active service in April 2009.  As such, the Veteran's documented reports of pain do not constitute a disability for which service connection may be granted.

Again, the Board has considered the Veteran's reported history of symptomatology related to her claimed disorders throughout the appeal period.  See Layno, 6 Vet. App. at 470.  In this case, however, her statements do not rise to a level of competency to offer an opinion as to the existence of a current diagnosis or etiology to an undiagnosed illness.  See Kahana, 24 Vet. App. at 428.  Determining the etiology of the Veteran's claimed cervical spine and bilateral knee conditions requires medical inquiry into biological processes, pathology, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have training, expertise, or skills needed to make such a determination.  As a result, the probative value of her lay assertions is low and are outweighed by the findings of the VA examiner.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against these claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for a cervical spine disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.


REMAND

In April 2014, the Board remanded the issues of entitlement to service connection for GERD and a skin disorder, including to the legs and arms, and they were subsequently granted in a June 2015 VA rating decision.  In July 2015, the Veteran was notified, and within one year of such notice, she submitted a timely notice of disagreement (VA Form 21-0958) with those issues in the June 2015 VA rating decision, particularly with the assignment of noncompensable ratings.  Review of the record does not show the AOJ has issued a Statement of the Case for these particular issues.  As such, these issues are remanded for issuance of a Statement of the Case as of this date.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Next, a remand is needed for the issues of entitlement to service connection for right upper extremity, left upper extremity, right lower extremity, left lower extremity, right ankle, left wrist, left carpal tunnel syndrome, sinusitis, bronchitis, and lymph node disorders to obtain additional VA medical opinions.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Pursuant to the April 2014 Board remand directives, the Veteran was provided a VA examination for elbow and forearm conditions in May 2014.  Following review of the claims file and physical evaluation, the examiner provided an inconsistent opinion and rationale regarding the etiology of the Veteran's diagnosed right lateral epicondylitis.  As a result, the Veteran was afforded another VA examination for elbow and forearm conditions in March 2016.  Following review of the claims file and physical evaluation, the examiner provided a negative nexus opinion supported by a rationale solely based on the absence of documented treatment for a right arm, elbow, or epicondylitis condition during and since separation from service; but the Veteran has asserted the onset of pain during service and continuous symptoms over the years. 

With regard to the remaining issues on appeal, the evidentiary record is silent for any post-service diagnoses of left upper extremity, right lower extremity, left lower extremity, right ankle, left wrist, left carpal tunnel syndrome, sinusitis, bronchitis, and lymph node disorders.  Nevertheless, current symptomatology for these claimed disorders are of record, as noted in December 2014 and March 2016 VA examination reports and November 2016 statement by the Veteran.  As a result, additional VA medical opinions are needed to address whether the current symptomatology is attributable to an undiagnosed illness pursuant to her service in the Southwest Asia theater of operations, specifically Iraq from March 2004 to June 2004 and Qatar from February 2005 to May 2005.  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a Statement of the Case addressing the issues of entitlement to initial compensable ratings for GERD and reoccurring skin condition on legs and arms.  A timely perfected appeal must be filed to vest the Board with appellate jurisdiction over the claim.  Otherwise the appeal may be closed by the AOJ.

2.  Obtain an additional medical opinion from a qualified clinician for the Veteran's right upper extremity disorder.  If the examiner concludes that another examination is required, such should be provided.  The entire claims file should be made available to and be reviewed by the examiner.  A complete rationale for any opinion expressed must be provided.

The Veteran is competent to attest to factual matters of which she had first-hand knowledge, including observable symptomatology, such as pain.  If there is a medical basis to support or doubt the history provided by the Veteran in the file, the examiner should provide a fully reasoned explanation.

The VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's diagnosis of right lateral epicondylitis (rendered by May 2015 VA examiner) (even if since resolved) manifested in service or is otherwise causally or etiologically related to an injury or event during her period of honorable service, to include the Veteran's reported symptoms of pain during active service.

3.  Obtain additional medical opinions from qualified clinician(s) for the Veteran's left upper extremity, right lower extremity, left lower extremity, right ankle, left wrist, left carpal tunnel syndrome, sinusitis, bronchitis, and lymph node disorders.  If the examiner(s) concludes that another examination is required, such should be provided.  The entire claims file should be made available to and be reviewed by the examiner(s).  A complete rationale for any opinion expressed must be provided.

The Veteran is competent to attest to factual matters of which she had first-hand knowledge, including observable symptomatology, such as pain, tenderness, and instability.  If there is a medical basis to support or doubt the history provided by the Veteran in the file, the examiner should provide a fully reasoned explanation.

The VA examiner(s) must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's current symptomatology for (i) left upper extremity, (ii) right lower extremity, (iii) left lower extremity, (iv) right ankle, left wrist, (v) left carpal tunnel syndrome, (vi) sinusitis, (vii) bronchitis, and (viii) lymph node disorders are due to an undiagnosed illness or medically unexplained chronic multi-symptom illness resulting from service in Southwest Asia during the Persian Gulf War.  If so, the examiner(s) should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

4.  Then, the AOJ should review the medical opinions to ensure that the requested information was provided.  If any opinion is deficient in any manner, the AOJ must implement corrective procedures.

5.  Then, readjudicate the issues of entitlement to service connection for right upper extremity, left upper extremity, right lower extremity, left lower extremity, right ankle, left wrist, left carpal tunnel syndrome, sinusitis, bronchitis, and lymph node disorders.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


